UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 27, 2013 Strongbow Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 000-52645 20-4119257 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 250-777N. Rainbow Blvd., Las Vegas, NV89107 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (281) 260-1034 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 18, 2013, Herb Schmidt resigned as a director and officer of our company. On June 27, 2013, Douglas MacLellan resigned as a director and officer of our company. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRONGBOW RESOURCES, INC. Date: June 27, 2013 By: /s/Robert Martin Robert Martin Chief Executive Officer 3
